                                             Case 4:20-cv-04827-PJH Document 31 Filed 09/05/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BENJAMIN KOHN,
                                                                                          Case No. 20-cv-04827-PJH
                                  8                     Plaintiff,

                                  9               v.                                      ORDER RE: MOTION TO FILE
                                                                                          AMENDED COMPLAINT
                                  10     STATE BAR OF CALIFORNIA, et al.,
                                                                                          Re: Dkt. No. 30
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is plaintiff Benjamin Kohn’s (“plaintiff”) motion for leave to file a
                                  15   first amended complaint. Dkt. 30. On August 10, 2020, defendants filed and served a
                                  16   motion to dismiss plaintiff’s initial complaint. Dkt. 22. Federal Rule of Civil Procedure
                                  17   15(a)(1)(B) permits a plaintiff to amend his pleading once as a matter of course within 21
                                  18   days after service of a motion under Rule 12(b). On August 31, 2020, plaintiff filed the
                                  19   instant motion, rather than simply filing an amended complaint under Rule 15. Plaintiff
                                  20   also appears to include his amended complaint as part of the motion, (Dkt. 30 at 2–31),
                                  21   although it is unclear whether plaintiff intends this as his operative amended complaint or
                                  22   as an exemplar of what he would file if the court were to grant his motion.
                                  23           Because time is of the essence given the pendency of the October California Bar
                                  24   Exam, the court construes plaintiff’s motion as a notice of intent to file an amended
                                  25   complaint. Given that such notice was timely filed under Rule 15(a)(1)(B), plaintiff may
                                  26   refile his amended complaint as a separate docket entry without leave of court.
                                  27   ///
                                  28   ///
                                          Case 4:20-cv-04827-PJH Document 31 Filed 09/05/20 Page 2 of 2




                                  1          Incidentally, the court TERMINATES as moot plaintiff’s motion.

                                  2          IT IS SO ORDERED.

                                  3    Dated: September 5, 2020

                                  4                                             /s/ Phyllis J. Hamilton
                                                                                PHYLLIS J. HAMILTON
                                  5                                             United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 2
